SIMMS, Justice,
concurring in result in part, and dissenting in part:
We are faced with a purported interlocutory decree of adoption issued through a statutorily prohibited procedure and based on a consent which was executed, and later *546attempted to be withdrawn, by the child’s mentally retarded and mentally ill mother whose parental rights have never been terminated.
I would reverse the trial court in all respects. I cannot join the majority in its holding that the trial court’s ruling “waiving” its jurisdiction over this child in the termination of parental rights case (JFJ-70-10) is not an appealable order, simply because the argument was not raised in a motion for new trial. Even assuming, which I do not, that such a strict rule of pleading would apply in a juvenile matter, the majority overlooks the point that this ruling is a jurisdictional defect in this case as this child is ineligible for adoption, whether by the Does or the Andersons, without a severance of natural parental ties or a valid consent. 10 O.S. 1981, §§ 60.5, 60.6, and 1134. Matters of jurisdictional significance may of course be addressed by this Court at any time and on its own motion. Petitioners present no authority for their argument that 12 O.S. 1981, § 991 (b) and the strictures of Federal Corp. v. Independent School District., 606 P.2d 1141 (Okl.App.1978), apply in a juvenile matter, and I am not aware of any previous support for that position.
We have previously recognized that juvenile matters are special statutory proceedings within the meaning of 12 O.S. 1981, § 5, and that the nature of juvenile proceedings makes some civil procedural rules inapplicable. We noted in Matter of Christina T., 590 P.2d 189 (Okl.1979) that juvenile actions are not, and were never intended to be, proceedings capable of resolution upon “a flurry of pleadings”, and for that reason summary judgment, said to be applicable to “all” civil proceedings in Northrip v. Montgomery Ward & Co., 529 P.2d 489 (Okl.1974), was not applicable to a juvenile proceeding and was inappropriate for that purpose. Similarly, it is inconceivable to me that this Court would feel itself powerless to review and correct a jurisdictional defect as glaring as the absence of an order terminating parental rights in a matter in which a child was supposedly adopted, simply because of a failure of an attorney to plead fully in a motion for new trial, a pleading unrecognized by the juvenile code.
The trial court’s circumvention of established procedure in combining the action for termination of parental rights (JFJ-79-10) with the adoption action (A-84-15) is expressly prohibited by statute. 10 O.S. 1981, § 1134 provides:
“An action to adopt a child may not be combined with an action to terminate parental rights, and when the rights of a parent have been terminated, neither an interlocutory nor a final decree of adoption may be rendered until the decree terminating parental rights has become final, but this section does not apply to a proceeding to adopt a child without the consent of a parent when the court has determined that consent is not legally required.” (Emphasis Added)
The wisdom of that prohibition is borne out by the confusion and disruption caused in this matter by the trial court’s action in combining the two proceedings on its own motion and refusing to resolve the termination of parental rights case, but proceeding to grant the interlocutory decree of adoption.
The “consent” to adoption forming the foundation of this interlocutory decree was originally filed by these same petitioners in an attempt to adopt this child in 1981 (A-81-23), which was four years prior to the time this matter was heard. After the consent had been filed in the 1981 case, the mother filed a motion to withdraw that consent and moved to set it aside and hold it void and of no effect as she had, she alleged, lacked the competency to understand the nature of her actions. She also asserted that her father had perpetrated a fraud upon her and coerced her into executing the document. Before that motion to withdraw the consent was ruled on, the court dismissed A-81-23 in deference to the prior and continuing jurisdiction of the juvenile judge over this child who had been adjudicated deprived in case JFJ-79-10. See, Matter of Betty C., 632 P.2d 412 (Okl.1981). Later the juvenile judge in that matter was disqualified at the urging of *547the Does and the Andersons. trial judge was then appointed. The current
By divided vote this Court earlier dismissed the appeal from the interlocutory decree of adoption as premature on its own motion. In that decision it is certain that this Court was not cognizant of the obvious invalidity of the consent or of the fact that the decree was rendered by a procedure specifically prohibited by statute.
I agree that the Does have standing to challenge this adoption action. This Court should vacate that decree, however, not simply send the matter back with the interlocutory decree in place for the trial court to determine only whether to enter the final decree. The consent in the adoption is obviously invalid and we should so hold at this time. See, Adoption of Robin, 571 P.2d 850 (Okl.1977).
Our order dismissing the interlocutory appeal should be withdrawn, the appeal reinstated, the decree vacated and the consent set aside. In the Adoption of Graves, 481 P.2d 136 (Okl.1971); Webb v. Wiley, 600 P.2d 317 (Okl.1979).
The trial court should be ordered to sever the pending cases, JFJ-79-10 and A-84-15, and proceed in the juvenile matter to reach a proper resolution of those issues.
I am authorized to state that Justice OPALA concurs in part with the views expressed herein.